DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6, 8-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of co-pending Application No. 17268201 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the co-pending application:
Claim 1 of the present application is anticipated by claims 1 and 2 of the co-pending application.
Claim 2 of the present application is anticipated by claim 2 of the co-pending application.
Claim 3 of the present application is anticipated by claim 3 of the co-pending application.

Claim 5 of the present application is anticipated by claim 5 of the co-pending application.
Claim 6 of the present application is anticipated by claim 6 of the co-pending application.
Claim 8 of the present application is anticipated by claims 7 and 8 of the co-pending application.
Claim 9 of the present application is anticipated by claim 8 of the co-pending application.
Claim 10 of the present application is anticipated by claim 9 of the co-pending application.
Claim 11 of the present application is anticipated by claims 8, 9 and 10 of the co-pending application.
Claim 12 of the present application is anticipated by claim 11 of the co-pending application.
Claim 13 of the present application is anticipated by claim 12 of the co-pending application.
Claim 15 of the present application is anticipated by claims 1-2 and 7-8 respectively of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US Publication 2021/0320830 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claims 1, 8 and 15 Park et al. (US Publication 2021/0320830 A1) teaches, A method for transmitting an Extreme High Throughput (EHT) Physical (see figure 22 steps s2210, generating and transmitting EHT PPDU that includes legacy preamble and EHT field); and transmitting, by the transmitting device, the EHT PPDU to a receiving device through a 320MHz band having 80MHz bands punctured (see paragraph 28; /320 MHz bands having 80 MHz-based preamble puncturing performed therein; see figure 22 step s2220; transmitting EHT PPDU to receiving device through 320 MHz band having 80 MHz punctured), wherein the EHT PPDU is transmitted based on a radio frequency (RF), wherein the legacy preamble includes a Legacy-Short Training Field (L-STF) and a Legacy-Long Training Field (L-LTF) (see paragraph 13; The legacy preamble includes a Legacy-Short Training Field (L-STF) and a Legacy-Long Training Field (L-LTF)), wherein the legacy preamble is generated by applying a first phase rotation value (see paragraph 1439; The legacy preamble is generated by applying a first phase rotation value), wherein the first phase rotation value is determined based on a first method and a second method, wherein the first method is a method of obtaining optimal PAPRs of the L-STF and the L-LTF (see paragraph 1439; The first phase rotation value is a phase rotation value that is defined for optimal PAPRs of L-STF and L-LTF), wherein the second method is a method of obtaining an optimal PAPR based on a maximum transmission bandwidth supported by the RF (see paragraph 1453; By applying the first phase rotation value to the legacy preamble, optimal PAPR may be ensured for the transmission of 240 MHz/320 MHz bands having 80 MHz-based preamble puncturing), wherein the first phase rotation value is obtained (see paragraph 28; The first phase rotation value may be obtained based on a multiplication of the second phase rotation value and the third phase rotation value), wherein the second phase rotation value is a phase rotation value obtained by repeating a phase rotation value that is defined for an 80MHz band in an 802. llax system (see paragraph 1441; The second phase rotation value is a phase rotation value obtained by repeating a phase rotation value that is defined for an 80 MHz band in an 802.11ax system), and wherein the third phase rotation value is a phase rotation value being defined in 80MHz band units in the 320MHz band (see paragraph 1442; The third phase rotation value is a phase rotation value being defined in 80 MHz band units in the 320 MHz band).  
In regards to claims 2 and 9, Park teaches, wherein the 320MHz band is configured of subcarriers having subcarrier indexes from -512 to 511, wherein the second rotation phase value is [1 -1 -1 -1 1 -1 -1 -1 1 -1 -1 -1 1 -1 -1 -1] (see paragraphs 20-21; The 320 MHz is configured of subcarriers having subcarrier indexes from −512 to 511. The second rotation phase value is [1 −1 −1 −1 1 −1 −1 −1 1 −1 −1 −1 1 −1 −1 −1]), wherein, among the second rotation phase value, a first value 1 is applied to a subcarrier having subcarrier indexes from -512 to -449 (see paragraph 22; Among the second rotation phase value, a first value 1 may be applied to a subcarrier having subcarrier indexes from −512 to −449, among the second rotation phase value), wherein, among the second rotation phase value, a second value -1 is applied to a subcarrier having subcarrier indexes from -448 to -385 (see paragraph 22; a second value −1 may be applied to a subcarrier having subcarrier indexes from −448 to −385), wherein, among the second rotation phase value, a third value -1 is applied to a subcarrier having subcarrier indexes from -384 to -321 (see paragraph 22; among the second rotation phase value, a third value −1 may be applied to a subcarrier having subcarrier indexes from −384 to −321), wherein, among the second rotation phase value, a fourth value -1 is applied to a subcarrier having subcarrier indexes from -320 to -257 (see paragraph 22; among the second rotation phase value, a fourth value −1 may be applied to a subcarrier having subcarrier indexes from −320 to −257), wherein, among the second rotation phase value, a fifth value 1 is applied to a subcarrier having subcarrier indexes from -256 to -193 (see paragraph 23; Among the second rotation phase value, a fifth value 1 may be applied to a subcarrier having subcarrier indexes from −256 to −193), wherein, among the second rotation phase value, a sixth value -1 is applied to a subcarrier having subcarrier indexes from -192 to -129 (see paragraph 23; among the second rotation phase value, a sixth value −1 may be applied to a subcarrier having subcarrier indexes from −192 to −129), wherein, among the second rotation phase value, a seventh value -1 is applied to a subcarrier having subcarrier indexes from -128 to -65 (see paragraph 23; among the second rotation phase value, a seventh value −1 may be applied to a subcarrier having subcarrier indexes from −128 to −65), wherein, among the second rotation phase value, an eighth value -1 is applied to a subcarrier having subcarrier indexes from -64 to -1 (see paragraph 23; among the second rotation phase value, an eighth value −1 may be applied to a subcarrier having subcarrier indexes from −64 to −1), wherein, among the second rotation phase value, a ninth value 1 is applied to a subcarrier having subcarrier indexes (see paragraph 24; Among the second rotation phase value, a ninth value 1 may be applied to a subcarrier having subcarrier indexes from 0 to 63), wherein, among the second rotation phase value, a tenth value -1 is applied to a subcarrier having subcarrier indexes from 64 to 127 (see paragraph 24; among the second rotation phase value, a tenth value −1 may be applied to a subcarrier having subcarrier indexes from 64 to 127), wherein, among the second rotation phase value, an eleventh value -1 is applied to a subcarrier having subcarrier indexes from 128 to 191 (see paragraph 24; among the second rotation phase value, an eleventh value −1 may be applied to a subcarrier having subcarrier indexes from 128 to 191), wherein, among the second rotation phase value, a twelfth value -1 is applied to a subcarrier having subcarrier indexes from 192 to 255 (see paragraph 24; among the second rotation phase value, a twelfth value −1 may be applied to a subcarrier having subcarrier indexes from 192 to 255), wherein, among the second rotation phase value, a thirteenth value 1 is applied to a subcarrier having subcarrier indexes from 256 to 319 (see paragraph 25; Among the second rotation phase value, a thirteenth value 1 may be applied to a subcarrier having subcarrier indexes from 256 to 319), wherein, among the second rotation phase value, a fourteenth value -1 is applied to a subcarrier having subcarrier indexes from 320 to 383 (see paragraph 25; among the second rotation phase value, a fourteenth value −1 may be applied to a subcarrier having subcarrier indexes from 320 to 383), wherein, among the second rotation phase value, a fifteenth value -1 is applied to a subcarrier having subcarrier indexes from 384 to 447 (see paragraph 25; among the second rotation phase value, a fifteenth value −1 may be applied to a subcarrier having subcarrier indexes from 384 to 447), and wherein, among the second rotation phase value, a sixteenth value -1 is applied to a subcarrier having subcarrier indexes from 448 to 511 (see paragraph 25; among the second rotation phase value, a sixteenth value −1 may be applied to a subcarrier having subcarrier indexes from 448 to 511).
In regards to claims 3 and 10, Park teaches, wherein the third phase rotation value is [1 1 -1 -1] (see paragraph 26; the third phase rotation value may be [1 1 −1 −1]), wherein, among the third rotation phase value, a first value 1 is applied to a first 80MHz band within the 320MHz band, wherein, among the third rotation phase value, a second value 1 is applied to a second 80MHz band within the 320MHz band, wherein, among the third rotation phase value, a third value -1 is applied to a third 80MHz band within the 320MHz band, and wherein, among the third rotation phase value, a fourth value -1 is applied to a fourth 80MHz band within the 320MHz band (see paragraph 27; Among the third rotation phase value, a first value 1 may be applied to a first 80 MHz band within the 320 MHz band, among the third rotation phase value, a second value 1 may be applied to a second 80 MHz band within the 320 MHz band, among the third rotation phase value, a third value −1 may be applied to a third 80 MHz band within the 320 MHz band, and, among the third rotation phase value, a fourth value −1 may be applied to a fourth 80 MHz band within the 320 MHz band).
In regards to claims 4 and 11, Park teaches, wherein the first phase rotation value is obtained based on a multiplication of the second phase rotation value and the third phase rotation value, and wherein the first phase rotation value is [1 -1 -1 -1 1 -1 -1 (see paragraph 28; the first phase rotation value may be obtained by multiplying the second phase rotation value and the third phase rotation value to align with the frequency band (or subcarrier index). At this point, the first phase rotation value is [1 −1 −1 −1 1 −1 −1 −1 −1 1 1 1 −1 1 1 1]).
In regards to claims 5 and 12, Park teaches, wherein the 80MHz band includes all 80MHz bands excluding a primary 80MHz band, and wherein the first phase rotation value is obtained based on a preamble puncturing pattern (see paragraph 29; the 80 MHz band may include all 80 MHz bands excluding a primary 80 MHz band. That is, although the primary 80 MHz band may always be used for the PPDU transmission, not all of the remaining 80 MHz bands may be used for the PPDU transmission. The first and second phase rotation values may be obtained based on a preamble puncturing pattern).
In regards to claims 6 and 13, Park teaches, wherein the preamble puncturing pattern is a band pattern having punctured at least one 80MHz band, among all 80MHz bands excluding the primary 80MHz band within the 320MHz band (see paragraph 29; The preamble puncturing pattern may be a band pattern having punctured at least one 80 MHz band, among all 80 MHz bands excluding the primary 80 MHz band within the 320 MHz band).
In regards to claims 7 and 14, Park teaches, wherein the maximum transmission bandwidth supported by the RF is 80MHz, 160MHz, 240MHz or 320MHz, wherein the first PAPR is an optimal PAPR being obtained when the maximum transmission bandwidth supported by the RF is 80MHz, wherein the second PAPR is an optimal PAPR being obtained when the maximum transmission bandwidth supported by the RF (see paragraph 1474; The third phase rotation value is a phase rotation value being defined in 80 MHz band units in the 320 MHz band based on optimal PAPRs of the L-STF and the L-LTF. Since the 320 MHz band may be divided into 4 units of 80 MHz band, a third phase rotation value may be defined for each of the four 80 MHz bands. If the EHT PPDU is said to be transmitted through a 160 MHz band, a third phase rotation value may be defined for each of two 80 MHz bands, based on the optimal PAPRs of the L-STF and the L-LTF. If the EHT PPDU is said to be transmitted through a 240 MHz band; see paragraph 1517; The third phase rotation value is a phase rotation value being defined in 80 MHz band units in the 320 MHz band based on optimal PAPRs of the L-STF and the L-LTF. Since the 320 MHz band may be divided into 4 units of 80 MHz band, a third phase rotation value may be defined for each of the four 80 MHz bands. If the EHT PPDU is said to be transmitted through a 160 MHz band, a third phase rotation value may be defined for each of two 80 MHz bands, based on the optimal PAPRs of the L-STF and the L-LTF. If the EHT PPDU is said to be transmitted through a 240 MHz band, a third phase rotation value may be defined for each of three 80 MHz bands, based on the optimal PAPRs of the L-STF and the L-LTF).
In regards to claim 15 Park teaches, a method for receiving an Extreme High Throughput (EHT) Physical Protocol Data Unit (PPDU) in a wireless LAN system, the (see paragraph 28; /320 MHz bands having 80 MHz-based preamble puncturing performed therein; see figure 22 step s2220; transmitting EHT PPDU to receiving device through 320 MHz band having 80 MHz punctured), wherein the EHT PPDU includes a legacy preamble and an EHT field (see figure 22 steps s2210, generating and transmitting EHT PPDU that includes legacy preamble and EHT field); and decoding, by the receiving device, the EHT PPDU, wherein the EHT PPDU is transmitted based on a radio frequency (RF), wherein the legacy preamble includes a Legacy-Short Training Field (L-STF) and a Legacy-Long Training Field (L-LTF) (see paragraph 13; The legacy preamble includes a Legacy-Short Training Field (L-STF) and a Legacy-Long Training Field (L-LTF)), wherein the legacy preamble is generated by applying a first phase rotation value (see paragraph 1439; The legacy preamble is generated by applying a first phase rotation value), wherein the first phase rotation value is determined based on a first method and a second method, wherein the first method is a method of obtaining optimal PAPRs of the L-STF and the L-LTF (see paragraph 1439; The first phase rotation value is a phase rotation value that is defined for optimal PAPRs of L-STF and L-LTF), wherein the second method is a method of obtaining an optimal PAPR based on a maximum transmission bandwidth supported by the RF (see paragraph 1453; By applying the first phase rotation value to the legacy preamble, optimal PAPR may be ensured for the transmission of 240 MHz/320 MHz bands having 80 MHz-based preamble puncturing), wherein the first phase rotation value is obtained based on a second phase rotation value and a third phase (see paragraph 28; The first phase rotation value may be obtained based on a multiplication of the second phase rotation value and the third phase rotation value), wherein the second phase rotation value is a phase rotation value obtained by repeating a phase rotation value that is defined for an 80MHz band in an 802. llax system (see paragraph 1441; The second phase rotation value is a phase rotation value obtained by repeating a phase rotation value that is defined for an 80 MHz band in an 802.11ax system), and wherein the third phase rotation value is a phase rotation value being defined in 80MHz band units in the 320MHz band (see paragraph 1442; The third phase rotation value is a phase rotation value being defined in 80 MHz band units in the 320 MHz band).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAY P PATEL/Primary Examiner, Art Unit 2466